Citation Nr: 1423814	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  09-11 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from July 1977 to July 1980, from December 1986 to March 1995, and from February 1999 to July 2007.  He also had several periods of service in the National Guard and Army Reserves, presumably on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2009, in support of his claim, the Veteran testified at a hearing at the RO before a local Decision Review Officer (DRO).  A transcript of the hearing has been associated with the Veteran's claims folder, so is of record.  Although he previously had requested to testify at a hearing instead before a Veterans Law Judge (VLJ) of the Board, at the outset of the DRO hearing he withdrew that request.  See 38 C.F.R. § 20.704(e) (2013).

In February 2011 the Board remanded this claim to the Agency of Original Jurisdiction (AOJ), along with a claim of entitlement to service connection for neuritis of the left arm radial nerve, for further development and consideration, specifically, to afford the Veteran a VA compensation examination for a medical opinion regarding his claimed disability.  As there was compliance with the Board's remand directives, certainly substantial compliance, the Board is proceeding with its adjudication of the claim for bilateral pes planus (i.e., flat feet).  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Also note that, on remand, the claim for the neuritis of the left arm radial nerve was granted, and the Veteran did not in response separately appeal either the initial rating or effective date assigned for that disability.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  So only the claim for his pes planus is still at issue.

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Instead of paper, a highly secured electronic repository is used to store and review documents involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Because this appeal was processed as part of the Virtual VA system, any future consideration of this appellant's claim should take into consideration the existence of this electronic record.  Indeed, VA is in the process of transitioning to another, even newer, electronic claims processing system - the Veterans Benefits Management System (VBMS) - with the hope that it will allow for even faster processing of claims for benefits.


FINDING OF FACT

The most probative (meaning competent and credible) evidence of record indicates the Veteran's bilateral pes planus clearly and unmistakably preexisted his service and was not permanently worsened during or by his service beyond the condition's natural progression.


CONCLUSION OF LAW

His bilateral pes planus was neither incurred in nor aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

VA has met all statutory and regulatory duty-to-notify-and-assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim, including apprising the claimant of the information and evidence he is responsible for providing versus the information and evidence VA will try and obtain for him, on his behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that, ideally, this notice should precede the initial adjudication of the claim by the RO as the AOJ.  This notice also should address all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; but also the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date of the disability in the eventuality service connection is granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA satisfied these notification requirements of the VCAA by means of a 
pre-adjudication letter in March 2007 that informed the Veteran of the types of evidence needed to substantiate his service-connection claim, the division of responsibility between him and VA in obtaining the required evidence, and requesting that he provide any information or evidence in his personal possession pertaining to this claim.  The letter also satisfied the requirements of Dingess/Hartman, including by informing him of how VA determines the "downstream" disability rating and effective date when service connection is granted.  Moreover, the claim was subsequently readjudicated in a March 2009 Statement of the Case (SOC), which provided him the pertinent VA statutes and regulations, and in October 2010 and May 2012 Supplemental SOCs (SSOCs).  So even had he not received the required VCAA notice before the initial adjudication of his claim, those additional adjudications in that SOC and in those SSOCs would have "cured" the timing defect in the provision of the notice since he still would have been given a meaningful opportunity to participate effectively in the adjudication of his claim, thereby preserving the intended purpose of the notice rather than frustrating it.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Board also concludes that VA's duty to assist him with this claim has been satisfied.  The claims folder contains his service and post-service treatment records, as well as a VA examination report dated in April 2011 and an addendum medical opinion dated in February 2012.  Additionally, the claims file contains his lay statements and the transcript of his hearing testimony in support of his claim.  He has not referenced any available outstanding records that he wanted VA to obtain or that he believed were relevant to his claim that have not already been associated with the claims folder for consideration.

The April 2011 examination report shows the VA examiner reviewed the claims folder for the history of this disability, interviewed the Veteran regarding his symptoms, performed a comprehensive clinical examination, and provided the requested medical opinion with explanatory rationale as to why this claimed disability was or was not caused or aggravated by the Veteran's military service.  Beyond that, the claims folder also was returned to the physician who had signed off on the initial examination to ensure that examiner had taken into consideration the Veteran's lay statements about the onset of his bilateral foot pain.  And after confirming that he had indeed considered the Veteran's assertions, this evaluating clinician reviewed the evidence, including the April 2011 examination findings, and arrived at the same conclusion as the previous examiner, that is, that the Veteran's pre-existing pes planus is a congenital condition with no indication of progression of it either during or after his military service, that is, beyond its normal rate.

Applicable Statutes, Regulations and Case Law

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or [an] injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Federal Circuit Court rather recently held that, for purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a) or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).


Every Veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted,"  38 C.F.R. § 3.304(b) (2013), and a history of 
pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000). 

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2013).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Id.; 38 C.F.R. § 3.322 (2013).

The Veteran is trying to establish his entitlement to service connection for bilateral pes planus (flat feet), which he claims developed during one of his periods of AD service.  Alternatively, he concedes the condition may have pre-existed his service but, even if it did, nonetheless was aggravated during a period of training in combat boots while in the National Guard.  See letter, June 2012.

His service, therefore, presumably involved AD, but also ACDUTRA and INACDTRA.

Active military, naval, or air service includes any period of AD or ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 
38 C.F.R. § 3.6(a), (c), (d).  

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).

So to the extent the Appellant is alleging that his disability is a result of injury or disease incurred or aggravated during his time in the National Guard, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., his periods of AD) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA if the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury, though not disease, incurred or aggravated during his INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Consider also that there is no presumption of soundness or aggravation for ACDUTRA and INACDUTRA service, only for AD, nor is there any presumption normally available for conditions considered chronic, per se, which manifest to the required compensable degree within a specified amount of time after service, usually one year.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010). 

Turning now to the relevant evidence.  Review of the Veteran's service treatment records (STRs) for his first and second periods of AD service fail to show any evidence that he had right or left foot pes planus.  However, during his September 1998 service entrance examination, prior to his last period of service (from February 1999 to July 2007), the examiner noted that the Veteran had mild, asymptomatic, bilateral pes planus.  Based on these findings upon his entrance into that period of service, as well as the Veteran's lay statements that he had a history of foot pain going back many years, he was afforded a VA examination for a medical opinion to assist in deciding this appeal.

This medical comment was needed for several reasons, one being that pes planus is sometimes congenital and other times post-traumatic.  Regarding the former, congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (though not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  The Court indicated that support for this position could be found in VA's regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities (Rating Schedule).

Also according to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to this claimed disability of pes planus, medical clarification was necessary as to whether this condition is a congenital or developmental "disease" or "defect."  See id; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If determined this claimed disorder is a "disease", an opinion was required as to whether it was as likely as not aggravated by the Veteran's active military service beyond its natural progression.  If this claimed disorder instead was determined to be a "defect", an opinion was required as to whether it was as likely as not subject to a superimposed disease or injury during his active military service that resulted in disability apart from the congenital or developmental defect.

For reference, a "disease" is subject to periodic or intermittent improvement or worsening, whereas a "defect" is generally more static in nature.


During the April 2011 VA examination the Veteran resultantly had, on remand, the evaluating clinician noted the aforementioned notation of bilateral pes planus in the report of the Veteran's September 1998 reenlistment examination.  However, the clinician also observed that, prior to that time, there were examinations in 1993 showing the Veteran's physical condition to be within normal limits with no mention of pes planus.  He also observed that left foot x-rays following an injury around 1990 had no mention of pes planus.  The Veteran reported that he began experiencing aching feet in 2005 and 2007 when he was recruiting.  On examination, the feet revealed mild, soft pes planus with pronation with weightbearing.  All ranges of motion were within normal limits and there was no abnormal weightbearing or major functional limitations on standing or walking.  The evaluating clinician also found no evidence of pain on manipulation of the feet, and added that the Veteran's condition had no effect on his usual occupation.  The diagnosis was mild pes planus and the examiner concluded this was a 
pre-existing condition (before the Veteran's February 1999 period of AD).  In this respect, the examiner noted there was no injury specific to the forefeet or ankle during the last period of service that would have caused any permanent progression of the condition beyond what is natural.  Furthermore, he noted that, even during the current VA examination, the Veteran was only found to have mild pes planus, which was asymptomatic.

In February 2012, the Veteran's claims folder was returned for an addendum opinion to ensure that the examiner had taken the Veteran's lay statements about his bilateral foot symptomatology into account.  The clinician concluded that records and X-rays of the Veteran's feet demonstrated a nonunion to a sesamoid fracture, which could explain his history of foot pain (he had previously noted that he had dropped a heavy object on his right great toe during service many years earlier).  However, the clinician opined that the mild pes planus with no other history of injury in service made it less likely than not that the Veteran's military service was the etiology of this condition.  Rather, he concluded that the Veteran's bilateral pes planus was a congenital condition with no documentation of progression during or after his military service.  

Given this opinion, the Board finds that the competent evidence of record establishes that the Veteran's bilateral pes planus pre-existed his service and was not aggravated during or by his service, meaning chronically (permanently) worsened above and beyond the condition's natural progression.  The diagnosis of mild, asymptomatic bilateral pes planus was made during his induction examination prior to his third period of AD service and there is no suggestion he either reported or subsequently sustained any type of injury to his feet during that period of service.  The Board further points out that two competent VA examiners, after reviewing the complete claims folder, concluded that it was less likely than not this condition had been caused or aggravated by the Veteran's military service, again, meaning beyond the condition's natural progression.

In addition to the medical evidence, however, the Board also has considered the Veteran's personal lay statements in support of his claim.  The Court has repeatedly held that a Veteran is competent to describe symptoms of which he or she has 
first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As foot pain is something the Veteran, as a layman, is competent to report, his assertions regarding experiencing chronic pain since his service are entitled to some probative weight.  But although he is competent to report his symptoms, he is not necessarily competent to attribute those symptoms to a specific underlying disease or injury during his service.  Additionally, in Clyburn v. West, 12 Vet. App. 296, 301 (1999), the Court held that continued complaints of pain after service do not suffice to establish a medical nexus where the issue at hand concerns etiology and requires a medical opinion.  In this case, the fact remains that the only probative medical opinions of record fail to relate the Veteran's current bilateral pes planus condition to his military service, either in the way of having been incurred during his service or alternatively aggravated by it.  The Board finds the opinions of the VA examiners to be the most probative evidence of record regarding the etiology of the Veteran's claimed disorder, so addressing the determinative issues, and outweighs his assertions that his complaints of continuing bilateral foot pain following service are proof his condition was aggravated by his service.

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral pes planus.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 is inapplicable, as there is not an approximate balance of evidence for versus against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990) ; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER


The claim of entitlement to service connection for bilateral pes planus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


